Citation Nr: 1237225	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  07-38 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as due to hypertension or service-connected PTSD with depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from from May 1968 to May 1970, including honorable service in the Republic of Vietnam.  The Veteran is in receipt of many decorations and awards, including a Purple Heart.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied service connection for hypertension and erectile dysfunction.

In March 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC).  The Board also referred a claim for entitlement to a TDIU.  It does not appear that a claim for a TDIU has yet been adjudicated by the Agency of Original Jurisdiction, and this claim is therefore again referred to the AOJ for appropriate action.

For the reason stated below, the claims for service connection for hypertension and erectile dysfunction are again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the Board remanded the claims for a VA examination, and such examination took place in May 2011.  In the September 2012 informal hearing presentation, the Veteran's representative argued that the examination was inadequate.  For the following reasons, the Board agrees.

In its March 2011 remand, the Board noted that, the Veteran's induction physical revealed a blood pressure reading of 110/70, and upon discharge his blood pressure was noted to be 140/96.  The latter reading was on the April 1970 separation examination.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 defines hypertension as diastolic blood pressure predominantly 90 mm. or greater, and isolated systolic hypertension as systolic blood pressure of predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  The Board instructed that the VA examiner render an opinion as to the etiology of any current hypertension, to include specifically addressing the Veteran's blood pressure readings upon induction and discharge from service.  The May 2011 VA examiner wrote only that the Veteran's hypertension was not a continuation of any in-service medical problems or exacerbated by them, and that the Veteran's "blood pressure was normal during his in-service exams."  The examiner did not address the blood pressure readings on the April 1970 separation examination.

The Board also instructed in its March 2011 remand that the examiner offer opinions as to whether the Veteran's hypertension and erectile dysfunction were caused or worsened by service or a service-connected disability, specifically, PTSD with depressive disorder, and that the examiner should provide a rationale for all opinions given.  The May 2011 VA examiner opined that hypertension was not exacerbated by the Veteran's medical problems and that erectile dysfunction was not caused or worsened by service-connected disability, but did not provide any rationale for these opinions.

A May 2011 AMC email indicated that the examination was inadequate and that an addendum should be requested; however, no addendum is in either the physical or virtual VA claims file, and a remand is therefore required to obtain such an addendum.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the claims for service connection for hypertension and erectile dysfunction are REMANDED for the following action:

1.  Request an addendum from the physician who performed the May 2011 VA examination.  If the physician is unavailable, request an opinion from a different VA physician.

The Veteran's claims folder should be made available to the physician.

As to hypertension, the physician should offer an opinion as to whether it is at least as likely as not (50 percent or higher probability) that hypertension had its onset in or is related to service.  The physician must specifically address the fact that the blood pressure reading on the April 1970 separation examination was 140/96, and that VA's only definition of hypertension defines hypertension to include diastolic blood pressure predominantly 90 mm. or greater.

The physician should also offer an opinion as to whether hypertension is caused OR aggravated, i.e., made worse, by service-connected PTSD with depressive disorder. 

As to erectile dysfunction, the physician should render an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any current erectile dysfunction is caused OR aggravated, i.e., made worse, by service-connected PTSD with depressive disorder or hypertension.

It is imperative that the physician offer a rationale for each opinion.  This means separately explaining the reasons for each opinion based on the evidence in the claims file, including the Veteran's statements.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence in the claims file, in formulating the requested opinions.

2.  Review the additional evidence and readjudicate the claims for service connection for hypertension and erectile dysfunction, under all appropriate statutory and regulatory provisions and legal theories.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


